Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Approval for the Examiner's amendment was given in a telephone interview with Mr. Iam R. Blum on 5/17/22.

1.  (Canceled)  
2.  (Currently Amended)  An an electric vehicle, the operating device being configured so as to enable the electric vehicle to be operated, the electric vehicle having: left and right driving wheels being located respectively on a left side and a right side of the electric vehicle facing in an advancing direction; and left and right driving motors respectively independently driving the left and right driving wheels, the operating device comprising: 
	a joystick being configured to be operable to move so as to issue a turning direction instruction of the electric vehicle; and 
	a traveling instruction portion being configured so as to issue a traveling instruction of the electric vehicle by operation being different from movement operation of the joystick, wherein 
	the joystick has a grip being configured so as to be operable and gripped by an occupant on the electric vehicle, and 
	by making a difference between rotating speeds of the left and right driving motors based on a combination of the turning direction instruction of the joystick and the traveling instruction of the traveling instruction portion, a gentle turn of the electric vehicle or a pivotal brake turn of the electric vehicle is performed, wherein 

	the push button is located close to an interior of the grip with respect to an outer surface of the grip.  

3.  (Currently Amended)  An operating device of an , the operating device being configured so as to enable the electric vehicle to be operated, the electric vehicle having: left and right driving wheels being located respectively on a left side and a right side of the electric vehicle facing in an advancing direction; and left and right driving motors respectively independently driving the left and right driving wheels, the operating device comprising:
a joystick being configured to be operable to move so as to issue a turning direction instruction of the electric vehicle; and 
a traveling instruction portion being configured so as to issue a traveling instruction of the electric vehicle by operation being different from movement operation of the joystick, wherein 
the joystick has a grip being configured so as to be operable and gripped by an occupant on the electric vehicle, and 
by making a difference between rotating speeds of the left and right driving motors based on a combination of the turning direction instruction of the joystick and the traveling instruction of the traveling instruction portion, a gentle turn of the electric vehicle or a pivotal brake turn of the electric vehicle is performed, wherein 
	the traveling instruction portion has an advancing instruction part which issues an advancing instruction of the electric vehicle.  

An operating device of an , the operating device being configured so as to enable the electric vehicle to be operated, the electric vehicle having: left and right driving wheels being located respectively on a left side and a right side of the electric vehicle facing in an advancing direction; and left and right driving motors respectively independently driving the left and right driving wheels, the operating device comprising: 
a joystick being configured to be operable to move so as to issue a turning direction instruction of the electric vehicle; and 
a traveling instruction portion being configured so as to issue a traveling instruction of the electric vehicle by operation being different from movement operation of the joystick, wherein 
the joystick has a grip being configured so as to be operable and gripped by an occupant on the electric vehicle, and 
by making a difference between rotating speeds of the left and right driving motors based on a combination of the turning direction instruction of the joystick and the traveling instruction of the traveling instruction portion, a gentle turn of the electric vehicle or a pivotal brake turn of the electric vehicle is performed, 
the operating device comprising an auxiliary instruction portion being configured so as to issue an auxiliary instruction of the electric vehicle, wherein 
	when the auxiliary instruction is combined with an instruction other than the auxiliary instruction, an option operation of the electric vehicle is performed, and 
	the auxiliary instruction portion is installed in the joystick.  

7.  (Currently Amended)  The operating device of the electric vehicle according to claim 6, wherein 
	the traveling instruction portion has an advancing instruction part of the electric vehicle, the advancing instruction part issuing an advancing instruction, 

	as the option operation of the electric vehicle, increasing an advancing speed of the electric vehicle is included, and 
	by increasing the rotating speeds of the left and right driving motors based on a combination of the advancing instruction of the advancing instruction part and the auxiliary instruction of the auxiliary instruction portion, the advancing speed of the electric vehicle is increased.  

8.  (Currently Amended)  The operating device of the electric vehicle according to claim 7, wherein 
	as the instruction other than the auxiliary instruction, the turning direction instruction of the joystick is included, 
	as the option operation of the electric vehicle, a spin turn of the electric vehicle is included, and 
	by mutually reversing 

9.  (Original)  The operating device of the electric vehicle according to claim 6, wherein 
	the auxiliary instruction portion is a push switch having a push button and is installed in a leading end part of the grip of the joystick.


         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	lnformation regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/Primary Examiner, Art Unit 3611